Title: To James Madison from Mathew Carey, 25 April 1804 (Abstract)
From: Carey, Mathew
To: Madison, James


25 April 1804, Philadelphia. “I have made a contract with Tench Coxe, Esqr. for the delivery of four hundred copies of the Laws U. S. at 7 86/100 Dollars per sett, bound. I shall on Wednesday next deliver 250 copies, & the remainder with as little delay as possible. Having for three weeks to come, a number of very heavy engagements to answer, I shall regard it as a very particular favour, if you make such an arrangement of the business, that the Books may be paid for on Delivery.”
